Exhibit 10.1

SEPARATION AGREEMENT

AND GENERAL RELEASE OF ALL

CLAIMS

This Separation Agreement and Release of All Claims (the “Agreement”) is made
and entered into by and between James F. O’Neil III (hereinafter referred to as
the “Employee”) and Quanta Services, Inc., a Delaware corporation, (hereinafter
referred to as the “Company”).

The purpose of this Agreement is to (i) arrange a settlement of the Employee’s
employment with the Company that is satisfactory both to the Company and to the
Employee and (ii) satisfy the Company’s obligations arising from the Employee’s
Employment Agreement effective May 19, 2011 (the “Employment Agreement”). By
signing this Agreement, the Company and the Employee agree as follows:

 

1. Resignation. The Employee and the Company are entering into this Agreement as
a way of amicably concluding the employment relationship between them on
April 1, 2016 (the “Separation Date”), and of resolving voluntarily any dispute
or potential dispute or claim that the Employee has or might have with the
Company, whether known or unknown by the Employee at this time. The Employee
resigned as an officer and director of the Company, and from all other officer
and director positions he held with affiliates of the Company effective on
March 14, 2016, and the Employee agrees that his employment with the Company and
its affiliates shall terminate on the Separation Date. The parties agree this
Agreement constitutes notice to the Secretary and President of the Company of
the Employee’s resignation as an officer and director of the Company, as
contemplated by the Company’s bylaws. This Agreement is not and should not be
construed as an allegation by the Employee, or as an admission on the part of
the Company, that the Company has acted unlawfully or violated any state or
federal law or regulation. The Employee agrees that he has not resigned as a
director of the Company because of any disagreement with the Company on any
matter relating to the Company’s operations, policies or practices. The Company,
including its parent companies, affiliates, associated companies, and
subsidiaries, specifically disclaim any liability to the Employee or any other
person for any alleged violation of rights or for any alleged violation of any
order, law, statute, duty, policy or contract.

Through the Separation Date, the Company will pay the Employee his regular base
salary and the Employee will be eligible to continue his participation in the
Company’s benefits plans. On or around March 15, 2016, the Company will also pay
the Employee his 2015 annual cash bonus in the amount of Four Hundred Two
Thousand Three Hundred Twenty-Five Dollars ($402,325) less applicable taxes and
authorized withholdings, and paid contemporaneously with the Company’s payment
of annual cash bonuses for 2015 to its active employees.

 

2. Severance Benefits. As consideration for the Employee agreeing to release the
Company from all claims and liabilities that are described in Paragraph 5 herein
and subject to the provisions of Paragraph 11 herein, the Company will provide
the Employee the following as severance benefits (the “Severance Benefits”):

 

1



--------------------------------------------------------------------------------

  a. a lump sum equal to two (2) years of the Employee’s current annual base
salary of One Million One Hundred Thousand Dollars ($1,100,000), which lump sum
the parties agree is equal to Two Million Two Hundred Thousand Dollars
($2,200,000), less applicable taxes and authorized withholdings, with such
amount to be paid within ten (10) days after the expiration of the period for
the Employee to revoke his acceptance to this Agreement under Paragraph 10;

 

  b. continued vesting of the time-based Restricted Stock Units identified in
Exhibit A according to the original vesting schedules set forth in the
applicable award agreements for such Restricted Stock Units;

 

  c. settlement of the Performance Units identified in Exhibit A, the results of
which shall be determined by the Compensation Committee, in its sole discretion,
based on the Compensation Committee’s determination of the Company’s actual
performance over the applicable Performance Period (as defined in the applicable
award agreement) on a pro-rata basis calculated by multiplying the final number
of Performance Units (as defined in the applicable award agreement) by a
fraction, (i) the numerator of which is the number of months of service between
the period beginning on the first date of the applicable Performance Period and
ending on March 31, 2016 and (ii) the denominator of which is thirty-six
(36) (the number of months in each Performance Period);

 

  d. in accordance with past Company practice, payment of or reimbursement for
the Employee’s 2016 executive physical; and

 

  e. continued coverage, if the Employee so elects, during the eighteen
(18) month period following the Separation Date, for the Employee and the
Employee’s spouse and eligible dependents, if any, under the Company’s group
health plans under the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (COBRA), and/or sections 601 through 608 of the Employee Retirement
Income Security Act of 1974, as amended, the Company shall promptly reimburse
the Employee on a monthly basis for the difference between the amount the
Employee pays to effect and continue such coverage and the employee contribution
amount that active employees of the Company pay for the same or similar coverage
under such group health plans.

Each payment payable under this Agreement is intended to be exempt from or
compliant with Section 409A of Internal Revenue Code and constitutes a separate
payment for purposes of Section 409A of the Internal Revenue Code. The timing of
payment pursuant to this Paragraph shall be determined as established herein and
the Employee may not designate the time of payment of any of the Severance
Benefits. The Employee acknowledges and agrees that the Company has made no
representations to him regarding the tax consequences of any Severance Benefits
received by him pursuant to this Agreement.

 

3.

Entire Consideration. The Employee agrees that the Severance Benefits set forth
in Paragraph 2, herein, constitute the entire amount of consideration provided
to him under this Agreement and satisfy and exceed the Company’s obligations to
the Employee under the Employment Agreement. Except as otherwise provided in
this Agreement, the

 

2



--------------------------------------------------------------------------------

  Employee agrees that, after the Separation Date, the Employee will not be
entitled to accrue additional benefits in any of the Company’s benefit plans or
receive any salary, bonus, or perquisite, including, but not limited to,
corporate housing and Company-provided club memberships. This Agreement does not
modify any vested benefits the Employee may have accrued in a Company benefit
plan, including, but not limited to, the Company’s Nonqualified Deferred
Compensation Plan. Such vested benefits shall be paid according to the terms of
the applicable benefit plan. However, any outstanding and unvested equity awards
not identified in Exhibit A to this Agreement shall be forfeited. The Employee
further agrees that he will make no claim for any additional or other severance
benefits or payments and that he will not seek any further compensation for any
other claimed damage, costs, severance, income or attorneys’ fees.

 

4. Forfeiture of Severance Benefits. Notwithstanding any provision of this
Agreement to the contrary, if the Employee violates any provision of this
Agreement, fails to execute this Agreement prior to the date that is fifty
(50) days after the Separation Date, or if the Employee executes this Agreement
but subsequently revokes such execution in accordance with Paragraph 10, then
the Employee shall forfeit all outstanding Severance Benefits.

 

5. Mutual Release. In consideration of the Severance Benefits, the Employee, for
himself, his heirs, executors, administrators, successors and assigns, does
fully and forever release and discharge the Company, its parent companies,
affiliates, associated companies, and subsidiaries, their respective associated
companies and subsidiaries, all of their respective present and former officers,
directors, supervisors, managers, employees, stockholders, agents, attorneys and
representatives, and the successors and assigns of such persons and entities
(collectively, the “Released Parties”), from all actions, lawsuits, grievances,
complaints, liens, demands, obligations, damages, liabilities, and claims of any
nature whatsoever, known or unknown, that the Employee had, now has, or may
hereafter claim to have against the Released Parties from the beginning of time
through the date the Employee executes this Agreement. The release provided
herein specifically includes, but is not limited to, all claims arising under
any federal, state or local fair employment practice laws, and any other
employee relations statute, executive order, law and ordinance, including, but
not limited to, Title VII of the Civil Rights Acts of 1964, as amended; the
Civil Rights Acts of 1866, 1870, and 1871, as amended; the Civil Rights Act of
1991, as amended; the Age Discrimination in Employment Act of 1967, as amended;
the Older Workers Benefit Protection Act, as amended; the Americans With
Disabilities Act of 1990, as amended; the Family and Medical Leave Act, as
amended; the Equal Pay Act, as amended; the Fair Labor Standards Act, as
amended; the Worker Adjustment and Retraining Notification Act of 1988, as
amended; the Employee Retirement Income Security Act of 1974, as amended;
Section 806 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. § 1514A, et seq.); the
Rehabilitation Act of 1973 (29 U.S.C. Section 791 et seq.); the Occupational
Safety and Health Act (29 U.S.C. § 651, et seq.); the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (COBRA); the Texas Labor Code, as
amended; the Texas Administrative Code, as amended; the Texas Commission on
Human Rights Act, as amended; any local human rights law; and any tort or
contract cause of action or theory.

 

3



--------------------------------------------------------------------------------

The Employee expressly represents and agrees that he has been advised that, by
entering into this Agreement, he is waiving all claims that he may have against
the Company arising under the Age Discrimination in Employment Act of 1967, as
amended, which have arisen on or before the date of execution of this Agreement.

Provided that the Employee timely executes this Agreement and does not revoke
his acceptance of this Agreement under Paragraph 10, the Company, on behalf of
itself and its successors and assigns, hereby fully and forever releases,
acquits and discharges the Employee from all claims, demands, actions, lawsuits,
grievances, and obligations of any nature whatsoever that the Company has or
might have against the Employee as of the date this Agreement is executed by the
Company arising from or in any way connected with or related to the Employee’s
past service as an officer, director, employee, or agent of the Company or any
of its subsidiaries; provided, however, that such release (i) shall not apply to
any claims, demands, actions, lawsuits, grievances or causes of action that the
Company may have against the Employee for past conduct that constitutes fraud or
willful misconduct, (ii) shall not serve to waive or release any rights or
claims of the Company that may arise after the date this Agreement is executed,
and (iii) shall not affect any future obligation which the Employee may have to
the Company under the terms of this Agreement.

 

6. Covenants Concerning Claims/Limitations on Scope of Agreement. The Employee
agrees that he will not file any complaints, claims or actions against the
Released Parties with any court regarding any matters or claims that arose prior
to the Employee’s execution of this Agreement. If any court assumes jurisdiction
on behalf of the Employee of any complaint, claim or action against the Company,
he will direct that court to withdraw from or dismiss with prejudice the matter.

Notwithstanding the preceding provision or any other provision of the Agreement,
the Employee’s agreement to the provisions under Paragraph 5, or any other
Paragraph of this Agreement, is not intended to prohibit the Employee from
bringing an action to challenge the validity of the release of claims under the
Age Discrimination in Employment Act, as amended, or the Older Worker’s Benefit
Protection Act, as amended. The Employee further understands and agrees that if
he or someone acting on his behalf files, or causes to be filed, any such claim,
charge, complaint, or action against the Released Parties, he expressly waives
any right to recover any damages or other relief, whatsoever, from the Released
Parties, including costs and attorneys’ fees.

Nothing in this Agreement is intended to, or will, interfere with the Employee’s
right to file a charge with, provide information to, cooperate with, or
participate in an investigation or administrative proceeding conducted by the
Equal Employment Opportunity Commission or state fair employment practices
agency, or by any other federal or state regulatory or law enforcement agency or
commission. However, by executing this Agreement, the Employee hereby waives the
right to recover, and agrees not to seek any damages, remedies or other relief
for himself personally in any proceeding he may bring before such agency or in
any proceeding brought by such agency, or any other person, on his behalf. This
Agreement is also not intended to apply to claims for accrued benefits (other
than severance-type benefits) under any benefit plan of the Released Parties
pursuant to the terms of any such plan.

 

4



--------------------------------------------------------------------------------

The Employee understands that he is not releasing rights under this Agreement
that cannot be waived as a matter of law, that any claims that cannot be
lawfully waived are excluded from this Agreement, and that by executing this
Agreement he is not waiving any such claims. Likewise, the Employee is not
releasing any rights or claims that may arise after the date on which he signs
this Agreement including but not limited to rights under the Indemnity Agreement
executed between the Employee and the Company. In addition, while this Agreement
requires the Employee to waive any and all claims against the Released Parties
arising under workers’ compensation laws (e.g., claims of retaliation for filing
a workers’ compensation claim), it is not intended to prohibit the Employee from
filing in good faith for and from receiving any workers’ compensation benefits
from Released Parties’ workers’ compensation carrier for compensable injuries
incurred during his employment. Accordingly, pursuit of any such workers’
compensation benefits with Released Parties’ workers’ compensation carrier or
third-party administrator will not be considered a violation of this Agreement.

 

7. Agreement Not to Compete/Solicit. The Employee acknowledges that the
Employment Agreement subjects him to certain covenants, restrictions and
obligations with respect to Company-related inventions and developments in
Article V of the Employment Agreement and obligations relating to Proprietary
and Confidential Information in Article VI of the Employment Agreement, all of
which the parties agree shall remain in full effect as modified by this
Agreement and are incorporated by reference into this Agreement. For purposes of
convenience, the substantive terms of the non-compete and non-solicitation
covenants of Article VI of the Employment Agreement, as modified, are reproduced
below.

 

  a. Non-Compete. The Employee agrees that during the Covenant Period (as
defined below), he shall not, without the Company’s written consent, directly or
indirectly, for himself or on behalf of or in conjunction with any other person,
persons, company, partnership, corporation or business venture of any nature:

 

  i. engage, as an officer, director, shareholder, owner, partner, joint
venturer or in a managerial or advisory capacity, whether as an employee,
independent contractor, consultant, advisor or sales representative, in any
business or industry in which the Employer Group (as defined in the Employment
Agreement) is engaged or was engaged during the Employee’s tenure as an officer
of the Company, within the United States, Canada or any other country in which
the Employer Group conducts business, including any territory serviced by the
Employer Group, or in which the Employer Group is actively pursuing business
opportunities (the “Territory”);

 

  ii. engage, as an officer, director, shareholder, owner, partner, joint
venturer or in a managerial or advisory capacity, whether as an employee,
independent contractor, consultant, advisor or sales representative, with a
Prospective Acquiror of the Employer Group. “Prospective Acquiror” means any
person or entity, which, to the Employee’s actual knowledge, either called upon
or made an acquisition analysis of any member of the Employer Group for the
purpose of evaluating an acquisition of any member of the Employer Group or a
material portion of the Employer Group’s business within twenty-four (24) months
of the Employee’s Separation Date;

 

5



--------------------------------------------------------------------------------

  iii. call upon any person or entity which is, at that time, or which has been,
within one (1) year prior to that time, a customer of the Employer Group, or a
prospective customer that has been actively solicited by the Employer Group,
within the Territory for the purpose of soliciting or selling products or
services in competition with the Employer Group; or

 

  iv. call upon any prospective acquisition candidate, on the Employee’s own
behalf or on behalf of any competitor, which candidate was, to the Employee’s
actual knowledge after due inquiry, either called upon by the Employer Group or
for which the Employer Group made an acquisition analysis for the purpose of
acquiring such entity.

 

  b. Non-Solicitation. The Employee agrees that during the Covenant Period, he
shall not, without the Company’s written consent, employ, hire, solicit, induce
or identify for employment or attempt to employ, hire, solicit, induce or
identify for employment, directly or indirectly, any employee(s) of the Employer
Group to leave his or her employment and become an employee, consultant or
representative of any other entity including, but not limited to, the Employee’s
new employer, if any.

 

  c. Publicly Traded Securities. The provisions of this Paragraph 7 shall not
prevent the Employee from acquiring or holding publicly traded stock or other
public securities of a competing company, so long as the Employee’s ownership
does not exceed two percent (2%) of the outstanding securities of such company.

 

  d. Agreement to Inform Subsequent Employers. For a period of two (2) years
after the Separation Date, the Employee agrees to inform each new employer,
prior to accepting employment, of the existence of the Employment Agreement and
provide that employer with a copy of the Employment Agreement.

 

  e. Reasonableness of Restrictions. The Employee acknowledges that the
restrictions set forth in this Paragraph 7 are intended to protect the Employer
Group’s legitimate business interests and its Proprietary and Confidential
Information (as defined in the Employment Agreement) and established
relationships and good will. The Employee acknowledges that the time, geographic
and scope of activity limitations set forth herein are reasonable and necessary
to protect the Employer Group’s legitimate business interests. However, if in
any judicial proceeding, a court shall refuse to enforce this Agreement as
written, whether because the time limitation is too long or because the
restrictions contained herein are more extensive (whether as to geographic area,
scope of activity or otherwise) than is necessary to protect the legitimate
business interests of the Employer Group, it is expressly understood and agreed
between the parties hereto that this Agreement is deemed modified to the extent
necessary to permit this Agreement to be enforced in any such proceedings.

 

  f. Ability to Obtain Other Employment. The Employee acknowledges that (1) the
Employee’s knowledge, experience and capabilities are such that the Employee can
obtain employment in business activities which are of a different and
non-competing nature than those performed in the course of his employment with
the Company or in the geographic areas outside of the Territory and (2) the
enforcement of a remedy hereunder including, but not limited to, injunctive
relief, will not prevent the Employee from earning a reasonable livelihood.

 

6



--------------------------------------------------------------------------------

  g. Injunctive Relief. The Employee acknowledges that compliance with this
Paragraph 7 is necessary to protect the good will and other legitimate business
interests of the Employer Group and that a breach of any or all of these
provisions will give rise to irreparable and continuing injury to the Employer
Group that is not adequately compensable in monetary damages or at law.
Accordingly, the Employee agrees that the Company, its successors and assigns,
may obtain injunctive relief against the breach or threatened breach of any or
all of these provisions, in addition to any other legal or equitable remedies
which may be available to the Employer Group at law or in equity or under the
Employment Agreement. Because the Employee further acknowledges that it would be
difficult to measure any damages caused to the Employer Group that might result
from any breach by the Employee of any promises set forth in the Agreement, the
Employee agrees that the Company shall be entitled to an injunction or other
appropriate equitable relief to restrain any such breach without showing or
proving any actual damage to the Employer Group, as well as to be relieved of
any obligation to provide further payment or benefits to the Employee or the
Employee’s dependents.

 

  h. Other Remedies. In addition to the remedies provided in Paragraph 4 of this
Agreement, if the Employee violates and/or breaches the Employment Agreement,
the Company shall be entitled to an accounting and repayment of all lost
profits, compensation, commissions, remuneration or benefits that the Employee
directly or indirectly has realized or may realize as a result of any such
violation or breach. The Company shall also be entitled to recover for all lost
sales, profits, commissions, good will and customers caused by the Employee’s
improper acts, in addition to and not in limitation of any injunctive relief or
other rights or remedies that the Company is or may be entitled to at law or in
equity under the Agreement.

 

  i. Costs. The Employee acknowledges that should it become necessary for the
Company to file suit to enforce the provisions contained herein, and any court
of competent jurisdiction awards the Employer Group any damages and/or an
injunction due to the acts of the Employee, then the Company shall be entitled
to recover its reasonable costs incurred in conducting the suit including, but
not limited to, reasonable attorneys’ fees and expenses.

 

  j. Covenant Period. For purposes of this Paragraph 7, the Covenant Period
shall mean the period beginning on the Separation Date and ending on the date
that is two (2) years after the Separation Date.

 

8. Employee Acknowledgments. The Employee acknowledges and agrees that:

 

  a. In return for and in consideration of his execution, delivery and
performance of this Agreement, the Company is providing to the Employee the
Severance Benefits.

 

7



--------------------------------------------------------------------------------

  b. The Employee is hereby advised in writing by this Agreement to consult with
an attorney before signing this Agreement.

 

  c. The Employee does not waive rights or claims that may arise after the date
this Agreement is signed.

 

  d. In return for signing this Agreement, the Employee will receive payment of
consideration beyond that which he was entitled to receive in the absence of
entering into this Agreement.

 

9. Twenty-One (21) Day Review Period. The Employee acknowledges that he was
provided at least twenty-one (21) days to consider whether to sign this
Agreement. If the Employee signs this Agreement prior to the end of the 21-day
period, he certifies and agrees that the decision to accept such shortening of
time is knowing and voluntary. Should the Employee sign this Agreement before
the expiration of the 21-day period, the Company may at its option and
discretion expedite the processing of some or all of the Severance Benefits,
subject to the revocation period set forth in Paragraph 10.

 

10. Seven (7) Day Revocation Period. The Employee understands that he may revoke
this Agreement at any time within seven (7) days after he executes it. To revoke
the Agreement, the Employee must deliver written notification of such revocation
to the Company’s General Counsel within seven (7) days after the date of the
Employee’s execution of this Agreement. The Employee further understands that if
he does not revoke the Agreement within seven (7) days following its execution
(excluding the date of execution), it will become effective, binding, and
enforceable. The Employee understands that he will not receive the Severance
Benefits until this Agreement becomes effective, binding, and enforceable, which
shall not occur prior to the eighth day following the Employee’s execution of
this Agreement.

 

11. Employee Representations. The Employee represents that:

 

  a. he has reviewed all aspects of this Agreement;

 

  b. he has carefully read and fully understands all of the provisions and
effects of this Agreement;

 

  c. he has had the opportunity to consult with an attorney before signing this
Agreement.

 

  d. he understands that in agreeing to the terms of this Agreement he is
releasing the Released Parties from any and all claims he may have against the
Company, and all persons acting by, through, under or in concert with the
Company, including claims under the federal Age Discrimination in Employment Act
of 1967, as amended, as well as any claims for age discrimination that may exist
under Texas law or any other applicable law, as more particularly described in
Paragraph 5 herein;

 

  e. he voluntarily agrees to all the terms set forth in this Agreement;

 

8



--------------------------------------------------------------------------------

  f. he has not filed, caused to be filed, and presently is not a party to any
claim, complaint, or action against the Released Parties in any forum or form,
whether administrative or otherwise; and

 

  g. as of the time of execution of this Agreement by the Employee, the Employee
is unaware of any facts or conduct that would give rise to a claim against the
Released Parties of any type or sort, including those types of claims or other
violations set forth generally and specifically above, and further including but
not limited to, any claims under the Family Medical Leave Act of 1993 or the
Fair Labor Standards Act.

 

12. Return of Company Property and Confidentiality Obligations. The Employee
agrees that on or before the Separation Date, the Employee shall return or shall
have returned all Company Property and Proprietary and Confidential Information.
“Company Property” means all property of the Company, including, but not limited
to, Company issued/owned computers, laptops, peripheral electronic equipment
(e.g., printers, cameras, projectors, computer docking stations, etc.),
Blackberry or other personal digital assistants (PDAs), cellular telephones,
credit cards, keys, door cards, tools, equipment on loan, and any other Company
books, manuals, and journals. For purposes of this Paragraph 12 and
Paragraph 13, “Company” shall include all parent companies, affiliates,
associated companies, and subsidiaries.

The Employee further acknowledges and agrees that the Employee is obligated to
not, at any time, disclose or otherwise make available to any person, company or
other party Proprietary and Confidential Information or trade secrets of the
Company, its parent, associated companies, affiliates, and subsidiaries. This
Agreement shall not limit any obligations the Employee has under any applicable
federal or state law.

 

13. Non-disparagement. The Employee agrees not to make any disparaging or
negative statements about the Company, its services or its current or former
directors, officers, supervisors, managers, or employees. The Company shall
refrain, and shall use reasonable efforts to cause its directors and executive
officers to refrain, from making any disparaging or negative statements about
the Employee or the Employee’s services to the Company. Statements made in the
course of any litigation, or legal or regulatory proceeding, whether disparaging
or negative, are excluded from the coverage of this Paragraph.

 

14. Assistance With Legal Proceedings. The Employee agrees that following the
execution of this Agreement, the Employee will furnish such information and
proper assistance as may be reasonably necessary in connection with any
litigation or other legal proceedings in which the Company is then or may become
involved, and shall cooperate in a timely manner with the Company, including but
not limited to cooperation with the Board of Directors, officers, counsel,
regulators and auditors, with respect to all internal investigations with
respect to which the Employee may have relevant information, provided, however,
that for the period from the Separation Date through June 30, 2016, the Company
will compensate the Employee at the hourly rate of Four Hundred Dollars ($400)
for any such services that exceed eight hours per month. For services that are
provided under this Paragraph 14 on and after July 1, 2016, the Company will
compensate the Employee at the stated hourly rate for any such services that
exceed one hour per month. The Company shall also reimburse the Employee for all
reasonable and necessary expenses he incurs in fulfilling his obligations under
this Paragraph 14, including but not limited to, attorneys’ fees.

 

9



--------------------------------------------------------------------------------

15. Voluntary Action. The Employee represents and agrees that he is knowingly
and voluntarily entering into this Agreement, and that he has relied solely and
completely upon his own judgment or the advice of his attorney in entering into
this Agreement.

 

16. Entire Agreement. This Agreement sets forth the entire agreement between the
Employee and the Company and fully supersedes and replaces any and all prior
agreements or understandings, written or oral, between the Company and the
Employee pertaining to the subject matter of this Agreement, including, without
limitation, the provisions of the Employment Agreement that are not incorporated
herein pursuant to Paragraph 7. The Employee and the Company represent and
acknowledge that in executing this Agreement they do not rely upon and have not
relied upon any representation or statement made by any of the parties or by any
of the parties’ agents, attorneys, employees, or representatives with regard to
the subject matter, basis, or effect of this Agreement or otherwise, other than
those specifically stated in this written Agreement.

 

17. Partial Invalidity. Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be illegal, invalid or
unenforceable, all remaining provisions of this Agreement shall otherwise remain
in full force and effect and be construed as if such illegal, invalid or
unenforceable provision had not been included herein.

 

18. Governing Law. This Agreement will be governed by, and construed and
interpreted in accordance with, the laws of the State of Texas without regard to
principles of conflict of laws.

 

10



--------------------------------------------------------------------------------

    QUANTA SERVICES, INC. DATED:        March 14, 2016                        
By:  

/s/ Bruce E. Ranck

      Bruce E. Ranck       Chairman of the Board    

EMPLOYEE

DATED:        March 14, 2016                    

   

/s/ James F. O’Neil III

   

James F. O’Neil III

 

11



--------------------------------------------------------------------------------

EXHIBIT A

Restricted Stock Units:

For purposes of this Agreement, “Restricted Stock Units” means the outstanding
Restricted Stock Units granted under the Company’s 2011 Omnibus Equity Incentive
Plan, as identified below:

 

Grant Date

   02.28.17 Vest      02.28.18 Vest      Total Unvested Shares Included in the
Severance Benefits  

03.12.14

     39,422            39,422   

03.12.14

     18,449            18,449   

03.16.15

     25,552         25,552         51,104   

Total

           108,975   

Performance Units:

For purposes of this Agreement, “Performance Units” means the outstanding
Performance Units granted under the Company’s 2011 Omnibus Equity Incentive
Plan, which shall be subject to proration in accordance with the terms of
Paragraph 2(c), as identified below:

 

Grant Date

   Performance Period (calendar
years)      2017 Vest      2018 Vest      Total  

03.16.14A

     2014-2016         55,345            55,345   

03.16.15B

     2015-2017            87,108         87,108   

Total

              142,453   

 

A  Threshold is 13,837 Performance Units; maximum is 110,690.

B  Threshold is 21,777 Performance Units; maximum is 174,216.

 

12